PER CURIAM:
Calvin Eugene Clark, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to exhaust administrative remedies. The district court properly required exhaustion of administrative remedies under 42 U.S.C. § 1997e(a) (2000). a Because Clark did not demonstrate to the district court that he had exhausted administrative remedies or that such remedies were not available, the court’s dismissal of the action, without prejudice, was not an abuse of discretion. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED